DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the species of Fig.19 in the reply filed on 02/01/2021 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, changing the rotation speed of the image carrier and/or the rotating brush must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "guidance prompting a change in rotation speed of the rotating brush when the parameter exceeds a threshold value" in the second line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear in these guidance and threshold are the same or different from the guidance and threshold of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 11, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0139555 to Honjoh et al..

Honjoh et al. teach:
(claim 1)	An image forming device (1) that forms a toner image on an image carrier (11), comprising: 
a lubrication device (15) that applies lubricant (15b) to the image carrier; 

a hardware processor and a non-transitory computer-readable recording medium comprising computer-executable instructions (60) that when executed by the hardware processor are configured to cause the image forming device to [0091]: 
acquire a parameter that indicates lubrication performance of the lubrication device (residual amount of lubricant);
compare the parameter to a threshold value; and 
when the parameter exceeds the threshold value, display guidance on the display prompting an operation to restore lubrication performance of the lubrication device [0087, 0095].
(claim 2)	The image forming device of claim 1, wherein the lubrication device comprises: the lubricant (15b) in a form of a solid block; a lubricant supplier (15a); and a pressing member (15c) that presses the solid block against the lubricant supplier, wherein the lubricant supplier scrapes the lubricant from a surface of the solid block according to a pressing force of the pressing member and supplies the lubricant to the image carrier (Fig. 2).
(claim 3)	The image forming device of claim 2, wherein the operation prompted by the guidance is to restore the pressing force of the pressing member (consumption of lubricant weakens the pressing force).
(claim 7)	The image forming device of claim 3, wherein the pressing member is an elastic body.
(claim 8)	The image forming device of claim 7, wherein the elastic body is a compression spring.
(claim 9)	The image forming device of claim 2, wherein the lubricant supplier is a rotating brush in which brush bristles protrude from a circumferential surface of a cylinder, and when the lubricant supplier rotates, the brush bristles scrape the lubricant from the surface of the solid block.
(claim 11)	The image forming device of claim 2, wherein the image carrier is rotatable, and the parameter is either a cumulative number of sheets printed by the image forming device, a cumulative number of rotations of the image carrier, or a cumulative usage time of the image carrier [0117].
(claim 18)	The image forming device of claim 3, further comprising an input receiver that receives input from a user, wherein if the input receiver has not received input indicating that a user has restored lubrication performance of the lubrication device for a defined time after the display of the guidance prompting restoration of lubrication performance of the lubrication device, the hardware processor and the recording medium change image forming conditions (image formation condition is changed to stop, [0113-0114]).
(claim 20)	A control method used in an image forming device that forms a toner image on an image carrier comprising a lubrication device that applies lubricant to the image carrier and a display, the control method comprising: acquiring a parameter that indicates lubrication performance of the lubrication device; comparing the parameter to a threshold value; and when the parameter exceeds the threshold value, displaying guidance on the display prompting an operation to restore lubrication performance of the lubrication device. Honjoh et al. teaches the claimed method, since it has been held that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjoh et al.,  as applied to claim 3 above, and further in view of US 2012/0195661 to Karasawa et al..
Regarding claim 4, Honjoh et al. do not suggest replacing the compression spring.
Karasawa et al. disclose a lubricant supplying device (16) for an image forming apparatus (1) including a solid lubricant (16b), a supplying roller (16a), and a compressing spring (16c); replacing the compressing spring in a case a press-contact force of the solid lubricant against the lubricant suppling roller needs to be adjusted [0085].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to also replace the compression spring when replacing the solid lubricant in the apparatus of Honjoh et al., such that an appropriate pressing force is provided in the lubricating device, for at least the purpose of ensuring the right amount of lubricant is applied to the image carrier.  This modification therefore renders obvious the image forming device of claim 3, wherein the operation to restore the pressing force of the pressing member is replacing the pressing member.
Regarding claim 6, Honjoh et al. disclose the solid block, the lubricant supplier, and the pressing member housed inside a housing (14), but does not disclose a through hole and coved as claimed.
Karasawa et al. further disclose the solid lubricant, supplying roller and compressing spring inside a casing (15c) having an opening portion (15c1) for removing and replacing the compressing spring; a removable cover member (16d) installed in the opening portion; the compressing spring sandwiched between the cover when mounted and the solid lubricant (Fig.7).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Honjoh et al. such that a wall of the housing has a through hole for removing and replacing the pressing member, the through hole is covered by a removable cover, and the pressing member is sandwiched between the cover when mounted and the solid block, to facilitate replacement of the pressing member.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honjoh et al. as applied to claim 3 above, and further in view of US 2011/0044737 to Takada.
Regarding claim 1, Honjoh et al. teach the image forming device of claim 3, further comprising an input receiver that receives input from a user, wherein if the input receiver has not received input indicating that a user has restored lubrication performance of the lubrication device for a defined time after the display of the guidance prompting restoration of lubrication performance of the lubrication device (the controller can determine if a user has detached/attached a cartridge), the hardware processor and the recording medium cause a change in image forming conditions [0113-0114]; but remain silent about display guidance prompting a change in image forming conditions.
Takada discloses, in an image forming apparatus, an operator manually executing a change setting according to a judgment made by a control section, displayed on a display section, as an alternative to the control section executing the change [0081].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Honjoh et al. such that if the input receiver has not received input indicating that a user has restored lubrication performance of the lubrication device for a defined time after the display of the guidance prompting restoration of lubrication performance of the lubrication device the hardware processor and the recording medium cause the display to display guidance prompting a change in image forming conditions, as an art recognize alternative construction for executing change in an image forming apparatus.

Allowable Subject Matter
Claims 5, 10, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/              Primary Examiner, Art Unit 2852